Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
The prior arts submitted on February 19, 2020 and May 26, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Stoll et al. (2013/0184940).
As per claim 1, Stoll et al. disclose a pedestrian protection apparatus which includes an active sensor configured to sense a dynamic behavior of a vehicle (see at least figure 4, item 22 and paragraph 0032); a passive sensor configured to sense a collision of the vehicle (see at least figure 3, item 25 and paragraph 0029); and a 
As per claim 2, Stoll et al. disclose that the active sensor comprises a camera (see paragraph 0032).
As per claim 3, Stoll et al. disclose that the passive sensor comprises an acceleration sensor (see at least paragraph 0013).
With respect to claims 6-8, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims1-3 and 6-8 are rejected.  Claims 4, 5, 9 and 10 are objected to.
The following references are cited as being of general interest:   Camus (2005/0131646), Carlstedt et al. (2007/0032952), Ito (2011/0125372), Furuta et al. (2011/0153262), Takenaka (2015/0224956) and Ewert et al. (10,293,780).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





								
September 28, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661